Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Meara on 1/14/22.

The application has been amended as follows: 

Amendment dated 1/11/2

Claim 1, line 11, delete “C1-4 alkyl acrylate, wherein the C1-4 alkyl”; line 12, delete “acrylate is”; line 15, delete “(AMPS)”, page 2, last but one line, after units, delete “(a) – (f) “and insert ---- (a) – (d) ----. 
Claim 5, line 1, after “aqueous”, insert ---- anti-dandruff shampoo ----.
Claim 6, line 1, after “aqueous”, insert ---- anti-dandruff shampoo ----.
Claim 8, line 1, after “aqueous”, insert ---- anti-dandruff shampoo ----.
Claim 12, line 1, after “aqueous”, insert ---- anti-dandruff shampoo ----.
Claim 13, line 2, after “aqueous”, insert ---- anti-dandruff shampoo ----.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the art cited on PTO-1449 or 892 disclose or fairly suggest the claimed anti-dandruff shampoo compostion with the specific thickening polymer with components a-d in specific amounts and with ingredients i-ii.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619